m        ATTORNEY                GENE-L
GE                   M
                                           OJF TEXAS
                                            Ausnh-.     TExAe
PRICE    DANZEL
A-*-      o-



        Honorable     Joe Q. Fender
        County Attorney
        Fisher County
        Roby, ‘Texar

        Dear Sir;

                                            Opinim No. O-1624
                                            Ret k a railroad maintaining liner
                                                 ia Firher County rubfect to a
                                                 county-wide read tax levy made
                                                 eubsequent to the election of
                                                 1929, on itr.inta@ble  useta
                                                 and rolling heck?

                 We a?6 in receipt of yovlr letter of October 22.1939, ia which
        fop reque*t aa oplnbn of &is Department     on the fads and questioaa
        a8 aet out kr your lctkr na fallow&r

                        ‘lu 19g9 ~,ele&ioa wo$ held ia Fie’irkerCounty,
                  Tesu, by r&tch the bonds of ail t&a separate road
                  dtatricta ef the cw&y ware araumed by the county
                  udl nsw beads larred          deaigaati   ‘Firher   +uaty   Road
                  BOati,’ Effort ie made by the tu collector of Fisher
                  County to eolloat tax from the rdlroada ia Fithe
                  Couuty6x1 their iatmgiblr assets and rolling dock
                  b -0$l
                       ~F”tynty ride                 mad tax levy made rubrw
                    qua+   to qis   rl*ctioa.
Honor&l8     @e Q. Feud6r,      Page 2



                 ‘My   county, or any pblitical subdiviston of a coun-
           ty, or any road d+trict that ha8 bean or may heieaiter
           be cfeated by luy penen      or ape&l law. is hereby ao-
           horitedto ismlu’bondr for the purpose of the’eoastrac-
           tion, uy@tenance and operation of macadamtied, grawl-
           ed or pawd roads and turnpikes, or in aid thereof, in any
            amouut not to exceed eno-fourth    of tht assessed valuation
           of the real property of such county or politicaI subdlvinion
           or road district, and to levy and coklect ad valorem taxes
           to pay tke Merest on sirch bonds aod provide a &king
           fund for the redemption thereof. Such bonds shall be is-
           sued ia the mlaasr hereinafter provided, and as coatem-
           plated and authorized by Section 52, of &tiole 3, of the
            Coastitution af this State. The term ‘politiaal subdivision’
           as rued i” this Act, shall be construed to mean any com-
           ~missiooers precinct or any Justice precinct of a county.
           now or herenfter to be created aad establirhed.*

         Subuquant to w is+anco of said bonda the Coxnmisrianers’
Court of said cmty    1-d   *es ad awthor~wd    by Article 752k and AP
tide 7S2l .d Ve~rnon’s b&at&d   Civil Statutes, which read an follows:

                +Art. 7S2k. Ad wlor6.m tax levy
                B&or+, such b&~   shrll I+ put ,&uLt& karket,   the
           Conuty Genxhisri~rs~        Coort of thi Cm&y ifhwhich
           duolr’elktikinwai hdd, s&all levy aii rd.ilo+em tax
           lfficient to pay’the ,@rast     ea such bad8 Ipa to pro-
           vide 8 rhkhg      fund,to pay the b&.at   ma&&y.
Humorable 388 G. Fender, Page 3


               ‘Each incorporated   railroad company, ferry eom-
         paay, bridge company, turnpike or toI! compuy, oil pipe
         line .compmy. rod all common carrier pipe line ctunpsa-
         ics of ewry characbr     what8ower, engaged in the trans-
         portation ofoil, dotig busineu wholly or in part within
         thi8 State, whether incorporated under the laws of this
         State, ore * any other State, territory, or foreign coun-
         try, and eyery other individorl. company, corporation
         or asrociation doing business of the same. character in
         this State, in addition to the ad valorem taxes on tangible
         properties which are or may be imposed upon them re-
         spectively, bylaw. shall pay an anaual tax to the State,
         beginning with the first day of January of each year, on
         their intaaglble assets and property, and local taxes
         thereon to the counties in which its businens is carried
         on1 which~additional tax shali be assessed aad levied up-
         on such intaagible assets and property in the manner pro-
         vided ixvthis chapter.   The county or counties in which
         such taxer are to be paid, and the manner of appotiion-
         meat of the ssme shall be dekrmiaed in lccordancd with
         the provisioiu Of this dhapter.*

          The exact questlabr which you ask confronted the Court of Civil
Appeals at Austin iqthe case of Bell County vs. Hines, 219 S.K SS6.
The bouds issued by Ball County were called *Bell County Special ,Road
Bonds.” According to yeur ldter,     year bomds were designated as *Fish-
er County Road Binds.”      The court $n this case ~woted what was then
Article 7414, Revishd Statutes; rhibh is now Article 7liXJOf tke Re-
*ised Civil Statutes of i92S, su@a.    The cou+ held that under this pro-
viaion the ram       Lt&k~r+d intjag+ie nos~is of 8 railroad company
were subJect to tir~ssm~&. and payment of tams, which had beon lev-
ied fbr tlm pagwPt.d     Wudy    Road Bonds. While thir ease was decidi
ed under ths old titatutes, which were amended in 1926, *era is no dif-
ferewe   between the old statute8 and Article 7S2a. supra, .u e-ted
in 1926. which woul&lead te a different ris~tt;Wyour     cksel To brrr
this 6ut, *e d8h t6 ceil y0u* 8tGntion to the @ding’of     the Ci**~i0+,
d Appeals of Texu’ia ,fie &se 6f State w. Texas k Pacific R&my.GO.
62 S.W. (td) 81. In this tsqa, ths Cornmisrim of Appeals was eonearned
with Road Bonds ia,sved by a number of counties which constitutedlone
road district 8s authoriaed by Article 778a Of YarnOn'~ Aanotated,GtVU
St&&es.     The authority to issue bonds under this statute 1~ comforted
in’laqpage   wbieh la very similar te the lazquge used in ArticlL 752%
Honorable       Joe G. Fender. P8ge 4


rkpra, as enacted ia 1926. which would lead to a different result fn’your
case. To bear this out, we wish to call your attention to&e. holding of
the Comxnission of Appeals af Texas in the case of State vs!, T&as &
Pacific Railway Co., 62S. W. (2d) 81. In thle case. the Conupbrion of
Appe8ls was concerned with Ro8d Bonds, issued by a number .of cou8-
ties which constituted one rord district as authorized by Article 778a
of Veruon’m Annotated Civil Statutes. The authority to issue bonds of
Yeman’s Anaotated Civil Statutes. The authority to I?sue bonds uader
this statute la c&nferred in language which is very similar to the lan-
gu8ge used ia Article TSta, supra. The cou:?t here held that the intmgi-
ble assets and rolling stocKof railroads operating in the various coun-
ties were subfect to the payment of the tax which had been levied pursu-
ant to the iasuauee of the road bonds of said counties. In fact, we fihd
that the Comaaission of Appeals is here extending the rule as set down
by the Court of Civfl Appeals in the Ball case.

           It   is   the opinion of this Dep8rtrnent. therefore,   that   the   intan-
gible assets and rolling stock of the railroad operating in Fisher County
are subject to a county-wide  read tax levy made pursuant to your alec-
tion   in 1929, and the issusnc4 of the Fisher     Ckmty Road Bonds.

                                                  Yours very truly

                                        ATTORNEYGENERALOFTEXAS

                                        w        @pd.) Bffly Goldberg

                                                  Billy Goldberg
                                                   Auistant
                     APPROVED NOV 14 1929
BG:RS                (Sgd.) W. F. Moqre
                     FIRST ASSISTANT
                     A’PTORNEY GENERAL

                                                APPROVED
                                            OPINlGN COMMTTTEE

                                            BY       BWB
                                                  CHAlRMAN